Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made this 3rd day of
January, 2008, between Fidelity D&D Bancorp, Inc. (“Corporation”) and Fidelity
Deposit and Discount Bank (“Bank”), and Timothy P. O’Brien (“Executive”).

 

WITNESSETH:

 

WHEREAS, Corporation is a bank holding company; and

 

WHEREAS, Bank is a subsidiary of Corporation; and

 

WHEREAS, Corporation and Bank desire to employ Executive under the terms and
conditions set forth herein; and

 

WHEREAS, Executive desires to serve Corporation and Bank in an executive
capacity under the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.     TERM OF EMPLOYMENT.   Corporation and Bank hereby shall employ Executive,
and Executive hereby accepts employment with Corporation and Bank, commencing
effective January 22, 2008 and continuing until such time as Executive’s
employment is terminated as provided in this Agreement.  For purposes of this
Agreement, “Employment Period” shall mean any period during which Executive is
employed by Corporation and/or Bank.

 

2.     POSITION AND DUTIES.  Executive shall serve as Executive Vice President 
of the Bank, and Executive shall serve in such capacities as Bank and/or
Corporation direct.

 

1

--------------------------------------------------------------------------------


 

3.     ENGAGEMENT IN OTHER EMPLOYMENT.   Executive will devote his full
attention, time and energies to the business of Corporation, Bank and any of
their subsidiaries or affiliates.  Within ten (10) days of the execution of this
Agreement, Executive shall provide to the Board of Directors of Corporation a
list of the organizations (philanthropic or otherwise) and/or business(es) which
he is a director, officer or member of and identify the same on Exhibit “A”
attached hereto.  Furthermore, Executive shall provide as of each anniversary
date of this Agreement an updated list reflecting Executive’s then current
positions and expected terms of service with any organizations and/or
business(es) other than Corporation or Bank.

 

4.     COMPENSATION.

 

(a)   Annual Direct Salary.  As compensation for services rendered Corporation
and Bank under this Agreement, Executive shall be entitled to receive from
Corporation or Bank an annual direct salary of One Hundred Fifty-Five Thousand
Dollars ($155,000) per year (“Annual Direct Salary”), payable in substantially
equal weekly installments (or such other intervals, consistent with Bank’s
payroll policy), prorated for any partial employment period.  The Annual Direct
Salary shall be reviewed annually or earlier, but no later than December 31 of
the then calendar year and shall be subject to annual change in the discretion
of Corporation and Bank (but not reduced below One Hundred Fifty-Five Thousand
Dollars ($155,000), or the rate later established, without Executive’s written
consent, except in cases of national financial depression or emergency when
compensation reduction has been implemented by the Board of Directors for Bank’s
senior management), as

 

2

--------------------------------------------------------------------------------


 

may be set by the Board of Directors of Corporation and Bank taking into account
the position, duties and performance of Executive.

 

(b)   Bonus.  Executive shall be paid a signing bonus of Ten Thousand Dollars
($10,000) upon the first payroll date following Executive’s commencement of
employment provided Executive remains employed by Corporation and Bank as of
such date.  Corporation or Bank, in their sole discretion, may provide for
payment of a periodic bonus to Executive in such an amount or nature as they may
deem appropriate as an incentive to Executive and to reward Executive for his
performance.  Any bonus amount shall be paid on or before March 15 of the year
following the year with respect to which the bonus is earned.

 

In addition, Executive  shall be awarded One Thousand (1000) options of the
Fidelity D & D Bancorp, Inc. stock pursuant to and within the guidelines of the
Employee Stock Option Plan, as amended.

 

5.     FRINGE BENEFITS, VACATION, EXPENSES AND PERQUISITES.

 

(a)   Employee Benefit Plans.  Executive shall be eligible to participate in or
receive benefits under all Bank employee benefit plans including, but not
limited to, any pension plan, profit-sharing plan, savings plan, life insurance
plan, health insurance plan or disability insurance plan as made available by
Bank to its employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements, and
subject to the right of Bank to modify, change or eliminate such plans or
arrangements.

 

3

--------------------------------------------------------------------------------


 

(b)   Vacation, Holidays, Sick Days and Personal Days.  Executive shall be
entitled to the number of fifteen (15) paid vacation days in each calendar year.
Executive shall also be entitled to all paid holidays, sick days and personal
days given by Corporation and/or Bank to its employees.  Unused paid vacation,
holiday, sick or personal days may not be accumulated for use in any subsequent
year; nor may compensation be paid in lieu thereof.

 

(c)   Business Expenses.  During the term of his employment hereunder, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him in furtherance of his duties and responsibilities, which are
properly accounted for, in accordance with the policies and procedures
established by the Board of Directors of Corporation and/or Bank for its senior
executive officers.

 

(d)   Automobile.  Executive shall be provided with a company-owned or leased
vehicle during the Employment Period.  The vehicle is to be used for Corporation
or Bank business and/or business development; provided, however, that Executive
may also employ such vehicle for personal use in accordance with applicable tax
rules and at Executive’s expense.

 

(e)          Club Memberships.  Corporation shall provide payment of annual dues
and monthly business development expenses for Executive in connection with a
club membership to the Glen Oak Country Club or a different Club agreed upon by
the parties.  Unless otherwise agreed, initiation fees shall be paid by
Corporation or Bank only if the membership is the property of Corporation or
Bank.

 

4

--------------------------------------------------------------------------------


 

6.     INDEMNIFICATION.  Corporation and Bank will indemnify Executive and
advance expenses to the same degree as provided by the Bylaws of Corporation to
Members of its Board of Directors and as required under Pennsylvania and federal
law, with respect to any threatened, pending or completed legal or regulatory
action, suit or proceeding brought against him by reason of the fact that he is
or was a director, officer, employee or agent of Corporation or Bank.

 

7.     LIABILITY INSURANCE.  Bank and/or Corporation shall use its best efforts
to obtain insurance coverage for Executive under an insurance policy covering
officers and directors of Bank and Corporation against lawsuits, arbitrations or
other legal or regulatory proceedings; however, nothing herein shall be
construed to require Bank and/or Corporation to obtain such insurance if the
Board of Directors of Bank and/or Corporation determine that such coverage
cannot be obtained at a reasonable price.

 

8.     UNAUTHORIZED DISCLOSURE.  During the term of his employment hereunder, or
at any later time, Executive shall not, without the written consent of the Board
of Directors of Corporation or Bank or a person authorized thereby, knowingly
use for his own benefit or the benefit of any other person or other entity, or
disclose to any person, other than an employee of Corporation or Bank or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by Executive of his duties as an executive of Corporation
or Bank, any confidential information, trade secrets or know-how, obtained by
him while in the employ of Corporation or Bank.  Confidential information
includes any services, products, improvements, formulas, projects, proposals,
designs or styles, processes, customers, (including, but not limited to,
customers of Corporation, Bank or any of their affiliates or subsidiaries on
whom Executive called or

 

5

--------------------------------------------------------------------------------


 

with whom he became acquainted during the term of his employment), methods of
business or any business practices, research, product or business plans,
customer lists, markets, software, developments, inventions, technology,
drawings, engineering, marketing, distribution and sales methods and systems,
finances, sales and profit figures, and other business information of
Corporation, Bank or any of their subsidiaries or affiliates, the disclosure of
which could be or will be materially damaging to Corporation, Bank or any of
their subsidiaries or affiliates, provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by Executive or any person
with the assistance, consent or direction of Executive) or any information of a
type not otherwise considered confidential by persons engaged in the same
business or a business similar to that conducted by Corporation or Bank or any
information that must be disclosed as required by law.

 

9.     WORK MADE FOR HIRE.  Any work performed by Executive under this Agreement
should be considered a “Work Made for Hire” as that phrase is defined by the
U.S. patent laws and shall be owned by and for the express benefit of
Corporation, Bank and any of their subsidiaries and affiliates.  In the event it
should be established that such work does not qualify as a Work Made for Hire,
Executive agrees to and does hereby assign to Corporation, Bank and their
affiliates and subsidiaries, all of his rights, title, and/or interest in such
work product, including, but not limited to, all copyrights, patents, trademarks
and proprietary rights.

 

10.   RETURN OF COMPANY PROPERTY AND DOCUMENTS.  Executive agrees that, at the
time of termination of his employment, regardless of the reason for termination,
he will deliver to Corporation or Bank, any and all company property, including,
but not

 

6

--------------------------------------------------------------------------------


 

limited to, keys, security codes or passes, mobile telephones, pagers,
computers, devices, confidential information (as defined in this Agreement),
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, software programs, equipment, other documents or
property, or reproductions of any of the aforementioned items developed or
obtained by Executive during the course of his employment.  Executive further
agrees to sign and return the “Termination Certificate” attached hereto as
Exhibit “B,” together with all company property within three (3) days of the
date of termination of Executive’s employment.

 

11.   RESTRICTIVE COVENANT.

 

(a)           Non-Competition and Non-Solicitation.  Executive hereby
acknowledges and recognizes the highly competitive nature of the business of
Corporation and Bank and accordingly agrees that, for the applicable period set
forth in Section 11(c) hereof, Executive shall not:

 

(i)    be engaged, directly or indirectly, either for his own account or as
agent, consultant, employee, partner, officer, director, proprietor, investor
(except as an investor owning less than 2% of the stock of a publicly owned
company) or otherwise of any person, firm, corporation or enterprise engaged in
(1) the banking or financial services industry (including a bank holding
company), or (2) any other activity in which Corporation, Bank or any of their
subsidiaries or affiliates are engaged during the Employment Period, within a
fifty (50) mile radius of Blakely & Drinker Streets, Dunmore, Pennsylvania 18512
(the “Non-Competition Area”); or

 

7

--------------------------------------------------------------------------------


 

(ii)      provide financial or other assistance to any person, firm, corporation
or enterprise engaged in (1) the banking or financial services industry
(including a bank holding company), or (2) any other activity in which
Corporation, Bank or any of their subsidiaries or affiliates are engaged during
the Employment Period in the Non-Competition Area; or

 

(iii)     directly or indirectly contact, solicit or induce any person, firm,
corporation or other entity who or which is a customer or referral source of
Corporation, Bank or any of their subsidiaries or affiliates during the term of
Executive’s employment or at the date of termination of Executive’s employment,
to become a client, customer or referral service of any other person, firm,
corporation or other entity; or

 

(iv)     directly or indirectly solicit, induce or encourage any employee of
Corporation, Bank or any of their subsidiaries or affiliates, who is employed
during the term of Executive’s employment or at the date of termination of
Executive’s employment, to leave the employ of Corporation, Bank or any of their
subsidiaries or affiliates or to seek, obtain or accept employment with any
person or entity other than Corporation, Bank or any of their subsidiaries or
affiliates.

 

(b)   Amendment of Restrictive Covenant.  It is expressly understood and agreed
that, although Executive, Corporation and Bank

 

8

--------------------------------------------------------------------------------


 

consider the restrictions contained in Section 11(a) reasonable for the purpose
of preserving for Corporation, Bank and any of their subsidiaries or affiliates,
their good will and other proprietary rights, if a final judicial determination
is made by a court having jurisdiction that the time or territory or any other
restriction contained in Section 11(a) is an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of
Section 11(a) shall not be rendered void, but shall be deemed amended to apply
as to such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.

 

(c)   Period of Restrictive Covenant.  The provisions of this Section 11 shall
be applicable, commencing on the date this Agreement is entered and ending
twelve (12) months after the effective date of termination of Executive’s
employment.

 

(d)   Breach of Restrictive Covenant.  It is expressly understood and agreed
that if Executive violates or breaches any provision of this Section 11, then
the provisions of this Section 11 shall apply to Executive for an additional one
(1) year following the date of such violation or breach.

 

(e)           Enforcement of Covenants.  Executive acknowledges that his breach
of any of the restrictions set forth in this Agreement in Sections 8, 9, 10 or
11 will result in irreparable injury which is not compensable in damages or
other legal remedies, and Bank, Corporation or their successors may seek to
obtain injunctive relief against the breach, or threatened breach of this
Agreement, and/or specific performance and damages, as well as other legal and

 

9

--------------------------------------------------------------------------------


 

equitable remedies including attorneys’ fees which may be available and to which
Bank, Corporation or their successors may be entitled.  The right to equitable
relief shall include, without limitation, the right to both preliminary and
permanent injunctions against any breach or threatened breach and specific
performance of the provisions of this Agreement, and in such case, Executive
shall raise no objection, and hereby waives any objection, to the form of relief
prayed for in any such proceeding.  Bank, Corporation or their successor shall
not be required to post a bond or similar assurance should Bank, Corporation or
their successor bring any action for equitable relief in order to enforce this
Agreement.

 

12.   TERMINATION.

 

(a)           Death.  Notwithstanding any other provision of this Agreement,
this Agreement shall terminate automatically upon Executive’s death, and
Executive’s rights under this Agreement shall cease as of the date of such
termination.

 

(b)           Disability.  If, while employed hereunder, Executive suffers a
Disability such that by reason of any physical or mental impairment he is unable
to perform all of the essential functions of his position on a full time basis,
with or without a reasonable accommodation and without posing a direct threat to
himself or others for a period exceeding sixty (60) days, then all compensation
and employment obligations of Bank and Corporation under this Agreement shall
immediately cease (with the exception of Executive’s rights under Bank’s then
existing short term and/or long term disability plans,

 

10

--------------------------------------------------------------------------------


 

if any), and this Agreement shall terminate; provided, however, that nothing in
this Section 12(b) shall prohibit Bank and Corporation, in their sole
discretion, from continuing to pay Executive the regular amount of Executive’s
Annual Direct Salary or such other amount as Bank and Corporation may determine
after the expiration of such sixty-day period.

 

(c)           Cause.  Notwithstanding any other provisions of this Agreement,
Bank and/or Corporation may terminate Executive’s employment hereunder for
“Cause.” As used in this Agreement, Bank and/or Corporation shall have Cause to
terminate Executive’s employment hereunder upon: (i) the willful failure by
Executive to substantially perform his duties hereunder (other than a failure
resulting from Executive’s incapacity because of physical or mental illness, as
provided in Section 12(b) hereof); (ii) the willful engaging by Executive in
misconduct injurious to Corporation or Bank; (iii) the willful violation by
Executive of the provisions of Sections 3, 8, 9 or 11 hereof; (iv) the
dishonesty or gross negligence of Executive in the performance of his duties;
(v) the breach of Executive’s fiduciary duty involving personal profit; (vi) the
violation of any law, rule or regulation governing banks or bank officers or any
final cease and desist order issued by a bank regulatory authority;
(vii) conduct on the part of Executive which brings public discredit to
Corporation or Bank; (viii) unlawful discrimination by Executive, including
harassment against Corporation’s or Bank’s employees, customers, business
associates, contractors or visitors; (ix) theft or abuse by Executive of
Corporation’s or Bank’s property or the property of Corporation’s or Bank’s

 

11

--------------------------------------------------------------------------------


 

customers, employees, contractors, vendors or business associates; (x) failure
of Executive to follow the good faith lawful instructions of the Board of
Directors of Corporation or Bank with respect to its operations and a failure to
cure such violation within five (5) working days of notice from the Board of
Directors of such failure; (xi) the direction or recommendation of a state or
federal bank regulatory authority to remove Executive’s position with
Corporation and/or Bank as identified herein;  (xii) any final removal or
prohibition order to which Executive is subject, by a federal banking agency
pursuant to Section 8(e) or Section 8(g) of the Federal Deposit Insurance Act,
or a state banking agency pursuant to Pennsylvania Law; (xiii) Executive’s
conviction of or plea of guilty or nolo contendere to a felony,  crime of
falsehood or a crime involving moral turpitude, or the actual incarceration of
Executive; (xiv) any act of fraud, misappropriation or personal dishonesty; (xv)
insubordination; (xvi) misrepresentation of a material fact, or omission of
information necessary to make the information supplied not materially
misleading, in an application or other information provided by Executive to Bank
or Corporation or any representative of Bank or Corporation in connection with
Executive’s employment with Bank or Corporation; (xvii) the existence of any
material conflict between the interests of Corporation and Executive that is not
disclosed in writing by Executive to Bank or Corporation and approved in writing
by the Board of Directors of Bank or Corporation; or (xviii) an action by
Executive that is clearly contrary to the best interests of Bank or Corporation.

 

12

--------------------------------------------------------------------------------


 

(d)           Termination by Executive.  Executive may terminate his employment
hereunder (i) for any or no reason or (ii) for Good Reason.  The term “Good
Reason” shall mean (1) any material diminution, without Executive’s consent, in
Executive’s authority, duties or responsibilities described in Section 2 hereof;
(2) any material breach of this Agreement by Corporation or Bank, which breach
is not cured within thirty (30) days or such longer time as may be reasonably
required to effect such cure; (3) any reduction in Executive’s Annual Direct
Salary in violation of Section 4(a); or (4) any assignment of Executive to a
principal office location outside a radius of fifty (50) miles from the
intersection of Blakely & Drinker Streets, Dunmore, Pennsylvania; provided,
however, that a Good Reason termination shall not have occurred unless Executive
has notified Corporation or Bank, as applicable, in writing within thirty (30)
days of the initial existence of the condition constituting such Good Reason and
such condition is not cured within thirty (30) days of such notice, or if said
condition cannot be cured within thirty (30) days, within a reasonable time
thereafter if a diligent effort is being made by Corporation and/or Bank to cure
such condition, and further provided that Executive actually terminates
employment within twelve (12) months of the initial existence of such condition.

 

(e)           Termination Without Cause.  Nothing herein shall prohibit
Corporation or Bank from terminating the employment of Executive without Cause
(and other than pursuant to Sections 12(a) (Death) or 12(b) (Disability)), in
which case Executive shall be limited to the remedies provided in Section 13(b).

 

13

--------------------------------------------------------------------------------


 

13.           PAYMENTS UPON TERMINATION ABSENT A CHANGE IN CONTROL.

 

(a)           Termination for Disability, Cause or Executive Terminates for
Other Than Good Reason.  If Executive’s employment is terminated by Executive
pursuant to Section 12(d)(i) hereof, or if Executive’s employment is terminated
by Bank or Corporation pursuant to Section 12(b) (Disability) or
Section 12(c)(Cause), Corporation or Bank shall pay Executive the prorated
amount of his Annual Direct Salary through the date of termination of
Executive’s employment at the rate in effect at the time of termination and
Corporation and Bank shall have no further obligation to Executive under this
Agreement, subject, in the case of Executive’s Disability, to the terms of
Section 12(b).

 

(b)           Termination without Cause or for Good Reason.  If Executive’s
employment is terminated by Corporation or Bank other than for Death, Disability
or Cause, or Executive terminates his employment for Good Reason, then
Corporation or Bank shall pay Executive within thirty (30) days after such
termination an amount equal to his Annual Direct Salary.  The obligations of
Corporation and Bank pursuant to this Section 13(b) in the event Executive
terminates his employment for Good Reason shall be contingent upon receipt of
thirty (30) days notice from Executive of Executive’s termination of employment
for Good Reason, and Executive’s best efforts during that thirty (30) day period
to assist in the transition to Executive’s successor, including training of such
successor if chosen.  Notwithstanding anything in this Section 13(b) to the
contrary, Corporation or Bank shall not be liable for any

 

14

--------------------------------------------------------------------------------


 

payment that would otherwise become due hereunder on or after the date Executive
commences other employment.  Except as specifically provided in this
Section 13(b), or as provided in Section 12(b) or Section 14 hereof, or as
otherwise required by law, all benefits provided Executive under this Agreement
shall terminate effective the date of Executive’s termination of employment.

 

14.           PAYMENTS UPON TERMINATION FOLLOWING A CHANGE IN CONTROL.

 

(a)           If a Change in Control shall occur, Executive may resign from
employment with Corporation and Bank effective as of the Date of Change of
Control subject to Bank’s right to extend his employment for up to six months
under Section 14(c) (or, if involuntarily terminated, give notice of intention
to collect benefits under this Agreement) by delivering a notice in writing
(“Notice of Termination”) to Corporation and Bank or other successor, and the
provisions of Section 14(c) of this Agreement shall apply.

 

(b)           During the period of time between the execution of an agreement to
effect a Change in Control and the Date of the Change in Control, Executive’s
employment may only be terminated by Corporation or by Bank for Cause.  If,
during that period of time, Executive’s employment is terminated for Cause, then
all rights of Executive under this Agreement shall cease as of the effective
date of such termination.  If, during that period of time, Executive’s
employment is terminated other than for Cause, then Executive may give notice of
intention to collect benefits under this Agreement by delivering a

 

15

--------------------------------------------------------------------------------


 

notice in writing (“Notice of Termination”) to Corporation and Bank and the
provisions of Section 14(c) of this Agreement shall apply.

 

(c)           In the event that Executive delivers a Notice of Termination to
Corporation and Bank or their successor, following the Change in Control,
Executive shall be entitled to receive the compensation and benefits set forth
below:

 

Corporation, Bank or their successor shall pay Executive a lump sum amount equal
to and no greater than two (2) times Executive’s Annual Direct Salary as defined
in Section 4(a), minus applicable taxes and withholdings.  Executive shall not
be entitled to receive payments pursuant to Section 13(b) in addition to
payments under this Section 14(c).   In addition, for a period of one (1) year
from the date of termination of Executive’s employment, or until Executive
secures substantially similar benefits through other employment, whichever shall
first occur, Executive shall receive a continuation of health care, life and
disability insurance in effect with respect to Executive at the time of his
termination of employment to the extent such benefits remain available under the
terms of any applicable contracts or policies.  To the extent such benefits are
unavailable, Executive shall receive comparable coverage on an individual policy
basis, limited to aggregate payments for such coverage not exceeding the
applicable dollar limitation under Section 402(g)(1)(B) of the Internal Revenue
Code (“Code”) for the year in which Executive terminates employment.  In the
event the payments described herein, when

 

16

--------------------------------------------------------------------------------


 

added to all other amounts or benefits provided to or on behalf of Executive in
connection with his termination of employment, would result in the imposition of
an excise tax under Code Section 4999, such payments shall be retroactively (if
necessary) reduced to the extent necessary to avoid such excise tax imposition. 
Upon written notice to Executive, together with calculations of Corporation,
Bank or their successor’s independent auditors, Executive shall remit to
Corporation, Bank or their successor the amount of the reduction, plus such
interest, as may be necessary to avoid the imposition of such excise tax. 
Notwithstanding the foregoing or any other provision of this contract to the
contrary, if any portion of the amount herein payable to Executive is determined
to be non-deductible pursuant to the regulations promulgated under Section 280G
of the Code, then Bank, Corporation or their successor shall be required only to
pay to Executive the amount determined to be deductible under Section 280G.

 

In addition, notwithstanding the payments to Executive contemplated by this
Section 14(c), if Executive is requested by Corporation, Bank or a successor
thereto to remain in the employ of Corporation, Bank or such successor following
the Date of Change of Control, Executive expressly agrees to remain in the
employ of Corporation, Bank or such successor for not less than six months, or
such shorter period as Corporation, Bank or such successor may request,
following the Date of Change of Control.  Executive

 

17

--------------------------------------------------------------------------------


 

agrees to remain an employee of Corporation, Bank or a successor pursuant to
such request conditioned upon Executive being compensated in the same amount and
on the same terms as he was compensated immediately prior to the Date of Change
of Control, including participation in all employee benefit plans to which he
would otherwise be entitled.  In such case the payment contemplated by this
Section 14(c) shall be paid after termination of the employment relationship.

 

(d)           Payment pursuant to Section 14(c) hereof shall be made on the
first business day of the month following the date that is six (6) months after
Executive’s termination of employment.

 

15.   DEFINITION OF CHANGE IN CONTROL.  For purposes of this Agreement, the term
“Change in Control” (other than one occurring by reason of an acquisition of
Bank or Corporation by Executive) shall be deemed to have occurred if the Board
of Directors of Corporation or Bank certifies on an objective basis that one of
the following has occurred:

 

(a)           a sale or other transfer of ownership of forty percent (40%) or
more of the total gross fair market value of the assets of Corporation and Bank
to any individual, corporation, partnership, trust or other entity or
organization (“Person”) or group of Persons acting in concert as a partnership
or other group, other than a Person controlling, controlled by or under common
control with Corporation or Bank;

 

(b)           any Person or group of Persons acting in concert as a partnership
or other group, other than a Person controlling, controlled by or under common
control with Corporation or Bank, acquires ownership of stock in

 

18

--------------------------------------------------------------------------------


 

Corporation, that together with stock held by such Person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of Corporation, provided such Person or group did not own more than 50
percent of the total fair market value or total voting power of the stock of
Corporation prior to such acquisition; or

 

(c)           the replacement of a majority of members of Corporation’s Board of
Directors over any period of one year or less by directors whose appointment or
election is not endorsed by a majority of the members of Corporation’s Board of
Directors prior to the date of the appointment or election.

 

16.   DEFINITION OF DATE OF CHANGE IN CONTROL.  For purposes of this Agreement,
the Date of Change in Control shall mean:

 

(a)   the date of closing of any agreement for the transfer of ownership of
forty percent (40%) or more of the total gross fair market value of the assets
of Corporation and Bank to any Person or group of Persons acting in concert as a
partnership or other group, other than a Person controlling, controlled by or
under common control with Corporation or Bank;

 

(b)   the first date on which any Person or group of Persons acting in concert
as a partnership or other group, other than a Person controlling, controlled by
or under common control with Corporation or Bank, acquires ownership of stock in
Corporation, that together with stock held by such Person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of

 

19

--------------------------------------------------------------------------------


 

Corporation, provided such Person or group did not own more than 50 percent of
the total fair market value or total voting power of the stock of Corporation
prior to such acquisition; or

 

(c)   the date on which individuals who formerly constituted a majority of the
Board of Directors of Corporation under Section 15(c) hereof ceased to be a
majority.

 

17.   ARBITRATION.  Corporation, Bank and Executive recognize that in the event
a dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time. 
Consequently, with the exception of the Engagement in Other Employment
provisions in Section 3, the Unauthorized Disclosure provisions of Section 8,
the Return of Company Property and Documents provisions of Section 10 and the
Restrictive Covenant provisions in Section 11, which Corporation or Bank may
seek to enforce in any court of competent jurisdiction, each party agrees that
all disputes, disagreements and questions of interpretation concerning this
Agreement are to be submitted for resolution, in Scranton, Pennsylvania, to the
American Arbitration Association (“Association”) in accordance with the
Association’s National Rules for the Resolution of Employment Disputes or other
applicable rules then in effect (“Rules”).  Corporation, Bank or Executive may
initiate an arbitration proceeding at any time by giving notice to the other in
accordance with the Rules.  Corporation, Bank and Executive may, as a matter of
right, mutually agree on the appointment of a particular arbitrator from the
Association’s pool.  The arbitrator shall not be bound by the rules of evidence
and procedure of the courts of the Commonwealth of Pennsylvania but shall be
bound by the substantive

 

20

--------------------------------------------------------------------------------


 

law applicable to this Agreement.  The arbitration proceeding and all filings,
testimony, documents and information, relating to or presented during the
proceeding, shall be disclosed exclusively for the purpose of facilitating the
arbitration process and for no other purpose and shall be deemed to be
information subject to the confidentiality provisions of this Agreement.  The
decision of the arbitrator, absent fraud, duress, incompetence or gross and
obvious error of fact or law, shall be final and binding upon the parties and
shall be enforceable in courts of proper jurisdiction.  Following written notice
of a request for arbitration, Corporation, Bank and Executive shall be entitled
to an injunction restraining all further proceedings in any pending or
subsequently filed litigation concerning this Agreement, except as otherwise
provided herein.

 

18.   NOTICE.  Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
hand-delivered or mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

 

If to Executive:

Timothy P. O’Brien

 

1013 Summerfield Drive

 

Dalton, PA 18414

 

 

 

 

If to Bank:

Steven C. Ackmann, President

 

The Fidelity Deposit and Discount Bank

 

Blakely and Drinker Streets

 

Dunmore, PA 18512

 

 

 

 

If to Corporation:

Steven C. Ackmann, President

 

Fidelity D&D Bancorp, Inc.

 

Blakely and Drinker Streets

 

Dunmore, PA 18512

 

 

21

--------------------------------------------------------------------------------


 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

19.   SUCCESSORS.  This Agreement shall inure to the benefit of and be binding
upon Executive, his personal representatives, heirs or assigns and to Bank
and/or Corporation and any of their successors or assigns.

 

20.   SEVERABILITY.  If any provision of this Agreement is declared
unenforceable for any reason, the remaining provisions of this Agreement shall
be unaffected thereby and shall remain in full force and effect.

 

21.   AMENDMENT.  Except as otherwise provided herein, this Agreement may be
amended or terminated only by mutual agreement of the parties in writing.

 

22.   PAYMENT OF MONEY DUE DECEASED EXECUTIVE.  In the event of Executive’s
death, any monies that may be due him from Corporation or Bank under this
Agreement as of the date of death, shall be paid to the person designated by him
in writing for this purpose, or in the absence of any such designation, to his
estate.

 

23.   LAW GOVERNING.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.  Further, subject
to Section 17, the parties agree to the exclusive jurisdiction and venue of the
Court of Common Pleas in Lackawanna County, Pennsylvania and the United States
District Court for the Middle District of Pennsylvania for all disputes between
the parties not subject to arbitration, and for purposes of appeal from any
arbitration award.  The provisions of this Agreement shall be construed
consistent with Section 409A of the Code and all applicable

 

22

--------------------------------------------------------------------------------


 

guidance thereunder so as not to result in the inclusion in Executive’s income
of any benefit under this Agreement by reason of the application of such
section.

 

24.   ENTIRE AGREEMENT.  This Agreement represents the entire understanding of
the parties with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous agreements, oral or in writing, between the parties
with respect to the employment of Executive by Corporation and Bank.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be duly executed in their respective names and, in
the cases of Corporation and Bank, by their authorized representatives the day
and year first above written.

 

ATTEST:

 

THE FIDELITY DEPOSIT AND DISCOUNT BANK

 

 

 

 

 

 

 

 

/s/ Barbara Shimkus

 

By:

/s/ Steven C. Ackmann

 

 

 

 

Steven C. Ackmann, President

 

 

 

 

 

 

 

 

ATTEST:

 

FIDELITY D&D BANCORP, INC.

 

 

 

 

 

 

 

 

/s/ Barbara Shimkus

 

By:

/s/ Steven C. Ackmann

 

 

 

 

Steven C. Ackmann, President

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

/s/ Brian J. Cali

 

 

/s/ Timothy P. O’Brien

 

 

 

 

Timothy P. O’Brien

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTSIDE POSITIONS HELD BY EXECUTIVE

AS OF                           , 200  

 

ORGANIZATION

 

POSITION

 

TERM OF SERVICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TERMINATION CERTIFICATE

 

This document certifies that I do not have in my possession, nor have I failed
to return, any keys, security codes or passes, mobile telephones, pagers,
computers, devices, confidential information, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints or
reproductions of any of the aforementioned items belonging to Fidelity D&D
Bancorp, Inc., Fidelity Deposit and Discount Bank or any of their affiliates or
subsidiaries, or any of their respective successors or assigns (hereinafter
collectively, “Companies”).

 

I further certify that I have complied and will continue to comply with all the
terms of the Executive Employment Agreement (“Employment Agreement”) entered by
me, Fidelity D&D Bancorp, Inc. and Fidelity Deposit and Discount Bank, with
respect to my employment, which began thereunder effective
                              , 2008.

 

Without limiting the generality of the preceding paragraph, I will, in
accordance with the Employment Agreement, preserve as confidential, all
proprietary and confidential information, trade secrets and know-how of
Companies, including, but not limited to, research, product or business plans,
products, services, projects, proposals, customer lists or customers (including,
but not limited to, customers of Companies on whom I called or with whom I
became acquainted during the term of my employment), markets, software,
developments, inventions, processes, formulas, technology, designs or styles,
drawings, engineering, marketing, distribution, and sales methods and systems,
sales and profit figures, finances and other business information disclosed to
me by Companies, either directly or indirectly in writing, orally or by drawings
or inspection of documents or otherwise.

 

 

Date:

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

Witness

 

Timothy P. O’Brien

 

25

--------------------------------------------------------------------------------